03/19/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 19-0599

                                          DA 19-0599
                                       _________________

ELK GROVE DEVELOPMENT COMPANY,

            Plaintiff and Appellee,

      vs.

FOUR CORNERS COUNTY WATER
AND SEWER DISTRICT,                                              ORDER

            Defendant and Appellant,

ELK GROVE HOMEOWNERS ASSOCIATION,
INC., a Montana Non-Profit Corporation,

            Intervenor and Appellee.
                                       _________________


       Upon consideration of the Appellee Elk Grove Homeowners Association’s (the

Association) motion for extension of time, and good cause appearing therefore,

       IT IS ORDERED that The Association is granted an extension of time until March

29, 2020, to prepare, serve, and file its response brief.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                March 19 2020